Citation Nr: 0843745	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a cyst removal from the right cheek.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, that granted service connection for 
residuals of a cyst removal from the right cheek and assigned 
a noncompensable rating.  

In May 2005, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  In May 2007, the 
Board remanded the claim to the RO for further development.  

During the May 2005 personal hearing, the veteran claimed 
service connection for a scar on the lateral lower left arm.  
See May 2005 Transcript, p. 9.  This matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

When the veteran was examined by VA in March 2008, the 
examiner found that he had residuals of the right cheek cyst 
removal, including limited mouth opening, decreased light 
touch over the right nasal labial fold, and facial asymmetry.  
However, the examiner did not discuss the extent of paralysis 
of any nerves involved, as the Board requested in its prior 
remand.  Additionally, the examiner did not document the 
extent of the limited mouth opening.  Consequently, a remand 
for another examination is necessary to adequately evaluate 
the veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for 
appropriate VA examination(s) to 
evaluate his service-connected cyst 
removal from the right cheek.  The 
claims file and a copy of this remand 
must be made available to the 
examiner(s) for review and the 
examiner(s) must indicate in the 
examination report(s) that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner is asked to identify and 
describe all residuals attributable to 
the veteran's service-connected cyst 
removal from the right cheek.

The examiner should describe in detail 
the cyst of the right cheek.  The 
examiner should note whether it is 
tender, superficial, unstable, poorly 
nourished, productive of repeated 
ulceration, or painful on objective 
demonstration.  (A superficial scar is 
one not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar). 

The size (width and length) of the cyst 
should be measured, and any disfiguring 
characteristics of the cyst should be 
specifically noted.  





The veteran has been shown to have 
decreased light touch over the right 
nasal labial fold.  The examiner is 
asked to identify the nerve(s) involved 
and discuss the extent and severity of 
paralysis.

The veteran has been shown to have 
limited mouth opening.  The examiner 
should report range of motion of the 
temporomandibular articulation, to 
include whether inter-incisal range is 
from 31 to 40 mm, 21 to 30 mm, 11 to 20 
mm, or 0 to 10 mm.  Range of lateral 
excursion should also be provided.  Any 
limitation of function should be fully 
described.  

Rationale should be provided for any 
conclusions reached.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

